



AGREEMENT AND GENERAL RELEASE
THIS AGREEMENT AND GENERAL RELEASE (the "Agreement") is made and entered into as
of this 1st day of February, 2019 (the “Effective Date”), by and between
Commvault Systems, Inc. (“Company”), and Robert Hammer, (the "Executive").
WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated February 1, 2004 (the “Employment Agreement”);
WHEREAS, the Company and the Executive now desire to terminate the Executive's
employment relationship with the Company effective on March 31, 2019 (the
"Termination Date"); and
WHEREAS, the Executive and Company accept and agree that, in connection with the
Executive's termination, the Company will provide the Executive with the
following payments and benefits and the Executive agrees to accept such payments
and benefits;


FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.Termination of Employment. On the Termination Date, the Executive shall be
terminated from all positions and offices that he holds with Company and any of
its subsidiaries, affiliates or associated companies, including but not limited
to the position of President and Chief Executive Officer; provided, however,
that his position as a member of the Board of Directors of the Company (the
“Board”) shall not be terminated upon his Termination Date. The Executive’s
participation in all Company benefit plans, except as otherwise stated herein,
will cease on the Termination Date. The Executive further agrees that he will
not seek reinstatement, recall or reemployment with Company after the
Termination Date. Between the Effective Date and the Termination Date, the
Executive will remain as an employee of the Company; provided, however, that
prior to the Termination Date and without affecting the Termination Date, the
Company may request that the Executive resign some or all of his officer and/or
director positions (other than as a member of the Board), including his position
as President and Chief Executive Officer, in which case his duties as an
employee of the Company will be transitional in nature as reasonably requested
by the Board. From the Effective Date through the Termination Date, the
Executive will be entitled to continued payment of salary, participation in
benefit plans in accordance with their terms, and reimbursement of business
expenses (including reimbursement for rent for the Executive’s condominium as
provided to the Executive immediately prior to the Effective Date) in accordance
with the policies of the Company.
2.    Payments and Benefits Upon Termination.


1
731128707.2

--------------------------------------------------------------------------------




(a)    Accrued Obligations. Upon the Executive’s termination, the Executive is
entitled to: (i) payment of earned but unpaid salary for the period ending on
the Termination Date, payable as required by applicable law, (ii) payment of any
declared but unpaid bonus for the fiscal year prior to the Termination Date,
(iii) payment of earned but unused vacation days, as determined in accordance
with Company’s policy as in effect from time to time, payable in accordance with
applicable law, (iv) reimbursements of any reasonable business expenses incurred
but unreimbursed prior to the Termination Date, and (v) any other vested
payments or benefits to which the Executive is entitled under the express terms
of any employee benefit plans, arrangements or programs of Company.
(b)    Termination Benefits. Upon the Executive’s termination, the Company will
provide him with the following benefits to which he is not otherwise entitled:
(i) any outstanding equity awards granted by the Company and held by the
Executive upon his Termination Date (“Equity Awards”) shall continue to vest
(and, if applicable become exercisable) in accordance with their terms as if the
Executive’s Termination Date had not occurred; (ii) in the case of any Equity
Awards that are performance-based restricted stock units, the determination of
whether and to what extent the awards will become vested will be determined
based on the actual performance otherwise applicable to such awards and will be
determined at the time that the performance and vesting is otherwise determined
for similarly-situated employees whose termination of employment had no
occurred; (iii) in the case of any Equity Award that is a stock option, such
stock options shall remain exercisable until the earlier of the 10th anniversary
of the grant date of such stock option or the date on which the stock option
would otherwise have expired if the Executive’s Termination Date had not
occurred; (iv) if a Change in Control (as defined in the Commvault Systems, Inc.
Omnibus Incentive Plan (“Incentive Plan”) occurs prior to the date on which any
Equity Awards are fully vested, paid or settled, then, upon the Change in
Control, (A) any Equity Awards that are stock options shall become fully vested
and exercisable, and (B) any Equity Awards that are Full Value Awards (as
defined in the Incentive Plan) shall become fully vested and the determination
of any performance conditions will be determined in accordance with the terms of
the Incentive Plan upon the Change in Control in accordance with the terms of
the Incentive Plan; and (v) the Company will continue to pay the Executive’s car
lease (based on the lease as of the date of this Agreement) through its
expiration (without regard to any extensions thereof.


2
 
 
 




--------------------------------------------------------------------------------




3.    General Release. In consideration of the payments to be made by Company to
the Executive in Paragraph 2(b) above), the Executive, with full understanding
of the contents and legal effect of this Agreement and having the right and
opportunity to consult with his counsel, releases and discharges Company, its
officers, directors, board members, supervisors, managers, employees, agents,
representatives, attorneys, divisions, subsidiaries and affiliates, and all
related entities of any kind or nature, and its and their predecessors,
successors, heirs, executors, administrators, and assigns (collectively, the
"Company Released Parties") from any and all claims, actions, causes of action,
grievances, suits, charges, or complaints of any kind or nature whatsoever, that
he ever had or now has, whether fixed or contingent, liquidated or unliquidated,
known or unknown, suspected or unsuspected, and whether arising in tort,
contract, statute, or equity, before any federal, state, local, or private
court, agency, arbitrator, mediator, or other entity, regardless of the relief
or remedy. Without limiting the generality of the foregoing, it being the
intention of the parties to make this General Release as broad and as general as
the law permits, this release specifically includes any and all subject matters
and claims arising from any alleged violation by the Company Released Parties
under the Age Discrimination in Employment Act of 1967, as amended; Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1866, as
amended by the Civil Rights Act of 1991 (42 U.S.C. § 1981); the Rehabilitation
Act of 1973, as amended; the Executive Retirement Income Security Act of 1974,
as amended; the New Jersey Law Against Discrimination, and other similar state
or local laws; the Securities Act of 1933, the Securities Exchange Act of 1934,
The Georgia Age Discrimination in Employment Act, the Equal Employment for
Persons with Disabilities Code, the Sex Discrimination in Employment Act, the
Common Day of Rest Act, and the Fair Employment Practices Act (Ga. Code Ann. §§
34-1-2; 34-6A-2; 34-6A-4, and § 45-19-20 et seq.), and any other similar Georgia
state or local statutes, ordinances, and regulations, the Americans with
Disabilities Act; the Worker Adjustment and Retraining Notification Act; the
Equal Pay Act; Executive Order 11246; Executive Order 11141; and any other
statutory claim, employment or other contract or implied contract claim or
common law claim for wrongful discharge, breach of an implied covenant of good
faith and fair dealing, defamation, or invasion of privacy arising out of or
involving his employment with Company, the termination of his employment with
Company, or involving any continuing effects of his employment with Company or
termination of employment with Company, including any claims arising under or
with respect to the Employment Agreement. The Executive further acknowledges
that he is aware that statutes exist that render null and void releases and
discharges of any claims, rights, demands, liabilities, action and causes of
action which are unknown to the releasing or discharging part at the time of
execution of the release and discharge. The Executive hereby expressly waives,
surrenders and agrees to forego any protection to which he would otherwise be
entitled by virtue of the existence of any such statute in any jurisdiction
including, but not limited to, the State of New Jersey.


3
 
 
 




--------------------------------------------------------------------------------




4.    Covenant Not to Sue. The Executive agrees not to file any lawsuit or court
proceeding regarding or in any way related to any of the claims described in
Paragraph 4 hereof, and further agrees that this Agreement is, will constitute
and may be pleaded as, a bar to any such claim, action, cause of action or
proceeding. The Executive acknowledges that this Agreement does not limit either
Party’s right, where applicable, to file or participate in any charge of
discrimination or other investigative proceeding of any federal, state or local
governmental agency. To the extent permitted by law, if any government agency or
court assumes jurisdiction of any charge, complaint, or cause of action covered
by this Agreement, the Executive will not seek and will not accept any personal,
equitable or monetary relief in connection with such investigation, civil
action, suit or legal proceeding.
5.    Severability. If any provision of this Agreement shall be found by a court
to be invalid or unenforceable, in whole or in part, then such provision shall
be construed and/or modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified or restricted,
or as if such provision had not been originally incorporated herein, as the case
may be. The parties further agree to seek a lawful substitute for any provision
found to be unlawful; provided, that, if the parties are unable to agree upon a
lawful substitute, the parties desire and request that a court or other
authority called upon to decide the enforceability of this Agreement modify the
Agreement so that, once modified, the Agreement will be enforceable to the
maximum extent permitted by the law in existence at the time of the requested
enforcement.
6.    Waiver. A waiver by Company of a breach of any provision of this Agreement
by the Executive shall not operate or be construed as a waiver or estoppel of
any subsequent breach by the Executive. No waiver shall be valid unless in
writing and signed by an authorized officer of Company. A waiver by the
Executive of a breach of any provision of this Agreement by Company shall not
operate or be construed as a waiver or estoppel of any subsequent breach by
Company. No waiver shall be valid unless in writing and signed by the Executive.
7.    Non-Disclosure. The Executive agrees that he will keep the terms and
amounts set forth in this Agreement completely confidential and will not
disclose any information concerning this Agreement's terms and amounts to any
person other than his attorney, accountant, tax advisor, or immediate family.


4
 
 
 




--------------------------------------------------------------------------------




8.    Trade Secrets. In compliance with 18 U.S.C. § 1833(b), as established by
the Defend Trade Secrets Act of 2016, the Executive is given notice of the
following: (1) that an individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (2) that an individual who files a
lawsuit for retaliation by an Company for reporting a suspected violation of law
may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual (A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.
9.    Survival of Certain Employment Agreement Provisions. The Executive agrees
that the provisions of Section 11 (Confidential Information, Non-Competition and
Non-Solicitation of the Company) survive the termination of the Executive’s
employment together with any applicable definitions (as may be amended herein)
used in such Sections contained in the Employment Agreement (collectively, the
“Surviving Provision”).
10.    Non-Disparagement. The Executive will not make to any third party any
disparaging, untrue, or misleading written or oral public statements about or
relating to the Company, its products or services, or about or relating to any
officer, director, agent, or employee of the Company.
11.    Return of Company Materials. The Executive represents that he has
returned all Company property and all originals and all copies, including
electronic and hard copy, of all documents, all equipment, correspondence,
records, drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents, in both original form as
well as any and all copies (including all data and files on the Employee’s home
computer) concerning the Company’s personnel, organization, customers, business
plans, strategies, products or processes and/or which contain confidential or
proprietary information or trade secrets. The Executive agrees not to retain any
copies or information covered by this section. All Company equipment and/or
property must be returned to Tim Karaban in Tinton Falls. The Executive will be
mailed shipping materials and instructions to home address of record.
12.    Taxes. To the extent any taxes may be due on the payments provided in
this Agreement beyond any withheld by the Company, the Executive agrees to pay
them and to indemnify and hold the Company and other entities released by the
Executive herein harmless for any tax claims or penalties resulting from such
payments. The Executive further agrees to provide any and all information
pertaining to the Executive upon request as reasonably necessary for the Company
and other entities released herein to comply with applicable tax laws.


5
 
 
 




--------------------------------------------------------------------------------




13.    No Admission of Wrongdoing. The Executive understands and agrees that
nothing contained in this Agreement shall be construed in any way as an
admission by the Company of any act, practice or policy of discrimination or
breach of contract either in violation of applicable law or otherwise.
14.    Future Assistance. Following the Termination Date, the Executive agrees
to provide Company and/or any of its authorized agents or attorneys his
reasonable cooperation and assistance in connection with any and all questions,
facts or events occurring during the Executive’s employment. The Executive will
make himself available in connection with any claims, disputes, negotiations,
investigations, lawsuits, or administrative proceedings involving Company, upon
Company’s request and without the necessity of subpoena, to provide information
or documents, provide truthful declarations or information to Company, meet with
attorneys or other representatives of  Company, prepare for and give depositions
or testimony, and/or otherwise cooperate in the investigation, defense or
prosecution of any or all such matters. Company agrees to reimburse Executive
for reasonable out-of-pocket expenses incurred by the Executive in providing the
services described in this Paragraph 15. 
15.    Representation. The Executive hereby agrees that this release is given
knowingly and voluntarily and acknowledges that:
(a)
this Agreement is written in a manner understood by the Executive;

(b)
this release refers to and waives any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act, as amended;

(c)
the Executive has not waived any rights arising after the date of this
Agreement;

(d)
the Executive has received valuable consideration in exchange for the release in
addition to amounts the Executive is already entitled to receive; and

(e)
the Executive has been advised to consult with an attorney prior to executing
this Agreement.

16.    Consideration and Revocation. The Executive is receiving this Agreement
on February 1, 2019 and the Executive shall be given twenty one (21) days from
receipt of this Agreement to consider whether to sign the Agreement. The
Executive agrees that changes or modifications to this Agreement do not restart
or otherwise extend the above twenty one (21) day period. Moreover, the
Executive shall have seven (7) days following execution to revoke this Agreement
in writing to Lisa McGahran by facsimile at 732-719-6690 or
lmcgahran@commvault.com with original by regular mail, return receipt requested
to Lisa McGahran's attention at: Commvault Systems, Inc., 1 Commvault Way,
Tinton Falls, NJ 07724 and the Agreement shall not take effect until those seven
(7) days have ended.


6
 
 
 




--------------------------------------------------------------------------------




17.    Section 409A Compliance. This Agreement is intended to be interpreted and
operated to the fullest extent possible so that the payments and benefits under
this Agreement either shall be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and final Treasury regulations
and other guidance promulgated thereunder (collectively, “Code Section 409A”) or
shall comply with the requirements of Code Section 409A. Payments payable under
this Agreement triggered by a termination of employment that are deferred
compensation subject to (but not otherwise exempt from) Code Section 409A shall
not be made unless such termination of employment constitutes a separation from
service within the meaning of Code Section 409A. Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of Code
Section 409A. This Agreement must be executed by the Executive and the
revocation period must expire no later than thirty (30) days following the
Termination Date, and if the forgoing requirements are not satisfied, no
payments and benefits (other than those required to be provided by law) shall be
provided.  No payments and benefits (other than those that are required to be
provided by applicable law) shall be provided during the thirty (30) day period
following the Termination Date, if the applicable Agreement requirements are met
as of the thirtieth (30th) day following such termination, any payments or
benefits that would otherwise have been provided during the thirty (30-) day
period following such termination shall be provided on the thirtieth (30th) day
following such termination.  Payments and benefits shall be accelerated if the
Agreement requirements are satisfied prior to the thirtieth (30th) day following
the termination of the Executive’s employment with the Company, but only if and
to the extent that such payments and benefits are not subject to Code Section
409A.   
18.    Amendment. This Agreement may not be altered, amended, or modified except
in writing signed by both the Executive and Company.
19.    Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other.
20.    Binding Effect; Assignment. This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties and their respective successors, heirs, representatives and
permitted assigns. Neither party may assign its respective interests hereunder
without the express written consent of the other party.


7
 
 
 




--------------------------------------------------------------------------------




21.    Applicable Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New Jersey. Any suit,
action or proceeding with respect to this Agreement, or any judgment entered by
any court in respect of any thereof, may be brought in any court of competent
jurisdiction in the State of New Jersey, and the Executive hereby submits to the
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Nothing herein shall in any way be deemed to limit the ability of
the Company to serve any such writs, process or summonses in any other manner
permitted by applicable law or to obtain jurisdiction over the Executive, in
such other jurisdictions and in such manner, as may be permitted by applicable
law. The Executive hereby irrevocably waives any objections which the Executive
may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in any court of
competent jurisdiction in the State of New Jersey, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. No suit, action or
proceeding against the Company with respect to this Agreement may be brought in
any court, domestic or foreign, or before any similar domestic or foreign
authority other than in a court of competent jurisdiction in the State of New
Jersey, and the Executive hereby irrevocably waives any right which he may
otherwise have had to bring such an action in any other court, domestic or
foreign, or before any similar domestic or foreign authority. The Company hereby
submits to the jurisdiction of such courts for the purpose of any such suit,
action or proceeding.
22.    Execution of Release. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one Agreement.
PLEASE READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.
If the Executive signs this Agreement less than 21 days after he receives it
from Company, he confirms that he does so voluntarily and without any pressure
or coercion from anyone at the Company.










8
 
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Executive and Company have voluntarily signed this
Agreement and General Release on the applicable dates set forth below.
Commvault Systems, Inc.,
a Delaware Corporation    Robert Hammer

By: /s/ Jesper Helt By: /s/ Robert Hammer
Jesper Helt     ROBERT HAMMER
Its: VP, Human Resources
Date: February 1, 2019     Date: February 1, 2019


I HEREBY RE-AFFIRM MY INTENTION TO BE BOUND BY THIS AGREEMENT AND THE GENERAL
RELEASE PROVISIONS HEREOF WITH FULL EFFECT UP TO AND INCLUDING THE DATE THAT I
SIGN BELOW, WHICH DATE SHALL BE NO EARLIER THAN THE TERMINATION DATE.
    
DATE ______________________    ____________________________    
    ROBERT HAMMER






9
 
 
 


